Broyles, J.
1. The only point raised by the plaintiff in error in this case that is insisted upon in the brief of his counsel is that the ordinance under which he was convicted is invalid. If the ordinance is invalid, it follows that the judgment of guilty is not merely irregular or erroneous, but is absolutely void. This point, therefore, will not be considered; “for certiorari lies, not to correct that which is void, but only that which is irregular or erroneous.” Sawyer v. Blakely, 2 Ga. App. 159 (3), 161 (58 S. E. 399), and cases therein cited; Simpkins v. Hester, 3 Ga. App. 160 (3) (59 S. E. 322); Robertson v. Russell, 13 Ga. App. 27 (78 S. E. 682).
2. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.

Certiorari; from "Wilkes superior court — Judge Walker. August 5, 1915.
Colley & Colley, W. A. Slaton, for plaintiff in error.
F. W. Gilbert, contra.